Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5, 7-8, 10-12, 16-17, 19-22, 24-29 and 31-32 are pending in the application. Claims 1-3, 5, 7-8, 10-12 and 16-17 are under examination. Claims 19-22, 24-29 and 31-32 are withdrawn. The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:  the claims depend from rejected claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claim(s) 1-2, 5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boateng (Boateng et al. (2012) Anal. Biochem. 430: 39-44) in view of Du (Du et al. (2005) J. Am. Chem. Soc 127: 7932-7940).
	Boateng teaches that stem-loop DNA probes are used to detect nucleic acid targets (Abstract). Boateng teaches that the stem-loop probes are attached by an attachment modification (linker) to the substrate (Figure 1). The substrate (a NSB slide) is coated with Dendron molecules, which enables spacing of 4 (NSB9) or 7 nm (NSB27), with the 4 nm spacing facilitating more captors (Figure 5; page 43-44, bridging para). Boateng teaches the 7 nm spacing exhibited less variation than the 4 nm spacing when the mean relative fluorescent units (RFU) were obtained (Figure 7; page 41: “Image Processing”). Boateng also teaches two captor oligonucleotides: ARC915 (captor) and NEG915 (negative control captor) (Table 1; page 41, col. 1: “Oligonucleotides”). The ARC915 and NEG915 captors were spotted onto the substrate in quadruplicate. Therefore, Boateng teaches a captor and negative control captor attached to the substrate of an assay. Boateng also teaches adding a detectable probe capable of binding to a captor molecule (Table 1; page 41, col. 1: “Oligonucleotides”), and detecting the amount of the detectable probe (Fig. 6-7). 
	However, Boateng does not explicitly teach that all the captor molecules are on a single substrate.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the captors on a substrate for ease of use of simplicity to detect the amount location or both of bound probes to the negative controls and captor-molecules. If on a singular substrate, fewer washing steps would be required.

	Du teaches that hybridization efficiency was found to be sensitive to hairpin secondary structure, as well as to the surface distribution of DNA hairpins on the substrate (Abstract). Du states, “Intuitively, one would imagine that an ever-increasing density of surface bound probes would lead to an increasingly better chip performance. However, this is not the case. The single-strand probes used in this study are fairly long sequences (48mer or 39mer for H1 and H2,
respectively), so it is possible for them to lie flat, wrap together, or even to form duplexes if the local surface density is high enough. All these situations will prevent the probes from forming hairpin loops and thus lead to poor fluorescence quenching and a high background. Additionally, other studies of hybridization to surface-immobilized probe oligonucleotides have found that some interstitial space between probes is necessary for high hybridization efficiency” (page 7935: “Effect of Modifying Surface Density of DNA Probes”). Therefore, Du teaches that the duplexes (dimerization) of the probes, which would interfere with hairpin structure and lead to problems obtaining results (poor fluorescence quenching and high background).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to space the captor at a distance to prevent captor-molecule dimers because Boateng teaches the 7 nm spacing exhibited less variation than the 4 nm spacing when the mean relative fluorescent units (RFU) were obtained (Figure 7; page 41: “Image Processing”). As Boateng teaches that less spacing facilitated more captors but caused more variation in data, and Du teaches that hybridization is sensitive to the distribution of hairpins, hairpin secondary structure (which would include the preferred stem-loop structure), and duplexing of the probes (dimerization), one of ordinary skill in the art would have spaced the stem-loop captor molecules apart, preventing dimerization, to produce less variance and better results. 


	Regarding instant claim 2, Boateng teaches captor oligonucleotides ARC915 and NEG915 that are composed of 57 nucleotides each (Table 1). With regard to claim 2 and the limitation of “captor molecules are spaced apart from each by at least half of the length of the closed hairpin of the captor molecule”, the broadest reasonable interpretation in view of the specification is as follows. At page 24, the specification states that “captors totaling 50 to 60 … is approximately 4x10-1 nm”. Additionally, at page 33, the specification asserts that the substrate may be a NSB27 slide with a dendron coating separating the attachment sides (which is taught by Boateng) “at a distance of approximately 0.8 nanometers to a distance of approximately 14 (14) nanometers, from about 2 to about 10 nm, from about 4 to about 8 nm, and ranges therein between”. Accordingly, the teachings of Boateng with the 57-mer being 4 or 7 nm apart is taken to meet this limitation.

	Given the teachings of Boateng in view of Du, as to the requirement for the captor molecules to be spaced at a sufficient distance to prevent interaction between them, it would have been obvious to optimize the distances between captors based on the length of the oligonucleotides. Per MPEP 2144.05(II), “[W]here the general conditions of a claim are 

Regarding instant claim 5, Boateng teaches that the signal-to-noise ratio (SNR) was higher when the concentration of target oligonucleotides was greater (Fig. 8). 
However, Boateng does not explicitly teach concentrating the target nucleic acids before contacting them to captor molecules on the substrate.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have concentrated the target nucleic acids before contacting them to the captor molecules on the substrate because Boateng teaches a method of detecting nucleic acids and a greater target concentration gives the strongest indication of detection, a signal (SNR). 

Regarding claim 10, Boateng teaches a detector probe 16 nt in length, and Boating also teaches that the detector probe binds complementary to the non-modified 3’ end stem sequences (Table 1; page 41, col. 1: “Oligonucleotides”). Boateng teaches that the stem that is complementary to the detector probe is also 16 nt in length (Table 1). However, under the broadest reasonable interpretation, “the total number of nucleotides in a stem region of a captor molecule” is taught by Boateng. Boateng teaches that the captors have 33 nucleotides when the number of nucleotides on both sides of the stem loop are added (Table 1) and the detector probe is 16 nt in length. Therefore, Boateng teaches a detectable probe comprising fewer nucleotides than the total number of nucleotides in a stem region of a captor.

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boateng (Boateng et al. (2012) Anal. Biochem. 430: 39-44) in view of Du (Du et al. (2005) J. Am. Chem. Soc 127: 7932-7940), as applied to claim 1, further in view of Aitkin (Aitkin et al. (2008) Biophys J. 94: 1826-1835).
The teachings of Boateng in view Du are set forth above, as applied to claim 1. Boateng also teaches that slides were hybridized to a detector oligonucleotide, and microarrays were washed before being dried and stored for scanning (detection) using the GenePix Pro 4200 (page 41, first and second full para). Therefore, Boateng necessarily teaches removing unbound probe before detecting the amount or location of the probe.
However, Boateng does not teach adding a solution comprising ascorbic acid.
Aitkin teaches that ascorbic acid is an antioxidant used to stop photobleaching of excited dyes. Aitkin also teaches that ascorbic acid resulted in an increased dye lifetime of Cy3 (page 1832, col. 1, “Ascorbic acid”).
.

Claims 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boateng (Boateng et al. (2012) Anal. Biochem. 430: 39-44) in view of Du (Du et al. (2005) J. Am. Chem. Soc 127: 7932-7940), as applied to claim 1, further in view of Pusey (US 2004/0110141 A1).
The teachings of Boateng in view Du are set forth above, as applied to claim 1. 
Regarding claim 8, Boateng teaches that the hybridization buffer contained 7 mM SDS (sodium dodecyl sulfate) (page 41: “Hybridization”). 
	However, Boateng does not explicitly teach a concentration from 0.005-0.2% v/v.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to perform routine optimization with the buffer of Boateng with the claimed invention, as the use of SDS in stem-loop/captor molecule hybridization has been well known in the art since at least 2004, as taught by Pusey (US 2004/0110141 A1: para 0051). Per MPEP 2144.05(II), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are 

Regarding claim 10, Boateng teaches a detector probe 16 nt in length, and Boating also teaches that the detector probe binds complementary to the non-modified 3’ end stem sequences (Table 1; page 41, col. 1: “Oligonucleotides”). Boateng teaches that the stem that is complementary to the detector probe is also 16 nt in length (Table 1). 
If the applicant intends “the total number of nucleotides in a stem region of a captor molecule” to be the number of nucleotides on one side of the stem region, Boateng does not explicitly teach that the detector probe comprises fewer complementary nucleotides compared to the stem region of a captor molecule.
	Pusey teaches that the universal detector probe is complementary to at least a portion of the second tail (stem region) of the captor, and “the length of the probe sequence should be about the same length as the second tail, preferably 1 to 3 nucleotides shorter than the second tail” (para 0059; Figure 6: 16 (stem region) & 80 (detector probe)).


	Regarding claim 17, Pusey teaches a fluorescently labeled oligo (probe) (SEQ ID 11; Fig. 9). SEQ ID NO 11 of Pusey is complementary to SEQ ID NO 2 of instant claim 17, and complementary nucleotide sequences are inherently taught. Pusey teaches that this oligonucleotide probe sequence was designed to be complementary to the second tail sequence (stem-loop) of a captor molecule (para 0074 and 0075).
	Although SEQ ID NO 11 of Pusey is 16 nucleotides, while the instantly claimed SEQ ID NO. 2 is 13 nucleic acids, it is routine to optimize an assay for what you are trying to detect. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use instantly claimed SEQ ID NO 2 to detect stem-loop captor molecules. 
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Therefore, the claimed range (SEQ ID NO. 2) merely represents an obvious variant and/or routine optimization of SEQ ID NO: 11 of the cited prior art.



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boateng (Boateng et al. (2012) Anal. Biochem. 430: 39-44) in view of Du (Du et al. (2005) J. Am. Chem. Soc 127: 7932-7940), as applied to claim 1, further in view of Pollner (US 2013/0260368 A1).
Boateng in view of Du teaches that stem-loop DNA probes are used to detect nucleic acid targets (Abstract), and the duplexes (dimerization) of the probes, which would interfere with hairpin structure and lead to problems obtaining results. Boateng also teaches that the stem-loop probes are attached by an attachment modification (linker) to the substrate (Figure 1). 
	However, Boateng in view of Du does not teach SEQ ID NO 30 attached to a linker for the competitive binding inhibitor.
Pollner teaches that homopolymers of adenine and thymine are used in the capture probe tail and immobilized probe (para 0028 and 0029). By using polyA probes, the elimination of poly-T nucleic acids occurs in the sample (competitive binding inhibitor). Targeting polyA and/or polyT is particular useful for preventing the unintended capture of other loci that contain strings of polyA (competitive binding inhibitor) (para 0028 and 0029). The teachings of Pollner are interpreted as a competitive binding inhibitor because they are useful for preventing the unintended capture of other loci that contain strings of polyA. 

Therefore, regarding claims 11 and 12, it would have been prima facie obvious to one of ordinary skill in the art include a string of polyAs (including SEQ ID 30) in the structure of Boeteng in view of Du because the homopolymers of Pollner would be particular useful as a competitive binding inhibitor in the method of Boateng in view of Du because Pollner teaches that they are useful for preventing the unintended capture of other loci. 
Regarding claim 12, Pollner does not explicitly teach a SEQ ID NO 30, a 10-mer of “A”s, attached to a linker. However, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
The examiner acknowledges the Declaration under 37 C.F.R. 1.132 by Krishnan Chittur and statements 1-9 within the declaration, which are directed towards both the declarant’s credentials and acknowledgement of the references.
The declaration alleges that because Boateng used a cut-off of 10,000 relative fluorescent units to determine a signal and did not normalize fluorescent intensity from each captor molecule in the absence of the target, so the skilled artisan would not have seen an apparent flaw in Boateng (section 10). The declaration also asserts that Boateng was unable to ascertain correct captor spacing because the reference did not normalize fluorescent intensity of each captor in the absence of its target (section 11). However, these arguments are unpersuasive because the claims do not require normalization of fluorescence activity. It is also noted that “wherein binding at probe amounts above negative controls and above probe amounts in the absence of target nucleic acids is specific binding” does not further limit the claim because the claim does not require specific binding and the claim does not require detecting the amount, as the location may be detected instead (“detecting the amount, location on the substrate, or both of the detectable probe”).  Rather, this recitation merely recites a property of binding probe amounts.  
The declaration also states that Boateng only crudely applied captor spots to the slides by hand in the two captor system, but the authors had not imagined the complexity of a multi-not at the time of conception and/or publication of Boateng (2012). 
The declaration also states that Boateng only used the recommended buffers but did not explore denaturing buffers containing ethanol (2%) or DMSO (section 12). However, this is found to be unpersuasive because as set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to perform routine optimization with the buffer of Boateng with the claimed invention, as the use of SDS in stem-loop/captor molecule hybridization has been well known in the art since at least 2004, as taught by Pusey.

Improper Markush Rejection
	The Improper Markush Rejection of claims 16 and 17 is withdrawn, as the applicants have amended the claims.

35 U.S.C. 112(b)
	As the applicants have amended claims 1, 10, and 12, the rejection of claims 1-3, 5, 7-8, 10-12, and 16-17 under 112(b) is withdrawn
	The rejection of claim 2 as indefinite for the recitation of “at least half of the length of the closed hairpin of the captor molecule” is withdrawn because the applicant has clarified that “length can be in reference to the number of nucleotides or measured in nm” (remarks, pages 6-7, bridging para).

35 U.S.C. 103
The remarks assert that Boateng and Du cannot account for individual captors are spaced apart from one another at a distance to prevent captor molecule dimers and one or more negative controls are attached to a substrate (page 8, last full para-page 8-9, bridging para). 
The remarks also assert that Boateng and Du cannot account for probe amounts above negative controls and above probe amounts in the absence of target nucleic acids is specific binding (page 8, last full para-page 8-9, bridging para). However, this is found to be unpersuasive because claim 1 does not require specific binding and the claim does not require detecting the amount, as the location may be detected instead (“detecting the amount, location on the substrate, or both of the detectable probe”). Rather, this recitation merely recites a property of binding probe amounts.  	
The remarks assert that because Boateng used a cut-off of 10,000 relative fluorescent units to determine a signal and did not normalize fluorescent intensity from each captor molecule in the absence of the target, so the skilled artisan would not have seen an apparent flaw in Boateng (section 10). The applicant also asserts that Boateng was unable to ascertain correct captor spacing because the reference did not normalize fluorescent intensity of each captor in the absence of its target (section 11). However, these arguments are unpersuasive because the claims do not require normalization of fluorescence activity.
	The remarks also assert that Du does not discuss or indicate any a motivation to alter any aspect of Boateng (page 9-page 10, bridging para). However, this is found to be unpersuasive. As stated in the prior action and reiterated above, “Given the teachings of Boateng in view of Du, as to the requirement for the captor molecules to be spaced at a sufficient distance to prevent 
	The remarks assert the unexpected results of no need for a universal heating/melting step, which improved the specificity of the assay (page 11, last full para). However, this is found unpersuasive because attorney arguments cannot take the place of evidence on the record and instant claim 1 does not claim these elements. Per MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence”.
	The remarks directed towards the present method not employing a quencher as unexpected is found to be unpersuasive (page 11-12, bridging para). However, this is found unpersuasive because attorney arguments cannot take the place of factual evidence and instant claim 1 does not claim these elements. Per MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence”. 

The remarks also state “At best this rejection utilizes hindsight reasoning to arrive at the present claims” (page 12, first full para). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	The remarks also state that that because Aitkin does not provide any teaching related to negative controls to establish proper thresholds for binding specificity or captor spacing, the combination does not render the present claims obvious (page 12-13, bridging para). As set forth in the prior action and as set forth above, the teaching of Aitkin is relied on in teaching the addition of ascorbic acid, as Aitkin teaches that ascorbic acid resulted in an increased dye lifetime of Cy3 and to prevent photobleaching.

The remarks also state that that neither Pusey nor Pollner teach negative controls for binding specificity or captor spacing, the references fail to render the present claims obvious (page 13, section 3 and page 14, section 4). However, this argument is not found persuasive. The teachings of Pusey are relied upon, as they teach that the use of SDS was known in the art since at least 2004 in stem-loop/captor molecule hybridization, as well as stem length and complementary stem region as taught in section 10 of the prior action and taught above. The teachings of Pollner are relied upon to teach that it would have been prima facie obvious to include a string of polyAs (including SEQ ID NO: 30) in section 11 of the prior action and above.


Conclusion
Claims 1-2, 5, 7-8, 10-12, and 17 are rejected.
Claims 3 and 16 are objected to for being dependent on a rejected claim.
Claims 19-22, 24-29 and 31-32 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634